ATF0984
ATF0985
San Francisco Field Division/ Las Vegas III Field Office

Office:

Cell:




From: Paul Jimenez <jaindustriesllc@yahoo.com>
Sent: Thursday, April 16, 2020 12:34 PM
To: Han, Jonathan J.
Subject: Re: FFL application supporting docs


Thank you for the email. I will gather what I can and call you if i have any questions.



Best Regards,



Monique Jimenez




JA Industries LLC


Henderson, NV 89002




On Thursday, April 16, 2020, 11:12:40 AM PDT, Han, Jonathan J.                                 wrote:




Hi, Paul,



I hope this email find you doing well. I reviewed the application and there need to be few corrections on
the application. We will go over the application together when we do he telephone interview when we are
ready. Please have a copy available or I can try to send you the one you submitted.




                                                                                               ATF0986
ATF0987
ATF0988
From:                ATF Notifications
To:                  Thompson, Clint R.
Subject:             Spartan Notification RE: 9-88-06010 Inspection Results
Date:                Monday, April 27, 2020 2:39:46 PM
Attachments:         JA Industries Inc Final App.pdf
                     9-88-06010 JA INDUSTRIES LLC.pdf


*This is an automated email. Please do not reply.*

Action requested by Area Supervisor Clint Thompson in reference to JA INDUSTRIES LLC.


Inspection Information:


    Spartan Inspection Number: FAI-16250

    Area Supervisor: Clint Thompson

    Lead Industry Operations Investigator:

    Last Inspection Date: 4/22/2020

    Final Outcome: License Approved


        IOI Recommendation: Approve Application
    
        Area Supervisor Recommendation: Approve Application


        DIO Recommendation:

        DC Recommendation:


         DADIO Recommendation:


Action Type: Inspection Results  



Licensee/Permittee Information:

    Applicant: JA INDUSTRIES LLC

    RDS Key: 9-88-06010

During the inspection, Pablo Jimenez, Responsible Person (RP), made the following change on the application:

Item #2 – The Licensee Name was changed to “JA Industries LLC.”
Item #3 – The Trade Name was deleted.
Item #8 – The Business Phone was added (702-861-7866)

The change was initialed and dated by Jimenez. The Federal Licensing System (FLS) should be updated to reflect the
change made on the application.


For further information or questions please contact:

Area Supervisor Clint Thompson



                                                                                                               ATF0989
San Francisco Field Division
Las Vegas III (IO) Field Office




                                  ATF0990
                                          DEPARTMENT OF JUSTICE
                            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                              244 NEEDY ROAD
                                          MARTINSBURG, WV 25405



                                                                                                      901020
                                                                                                         5300
                                                                                                     4/8/2020
            MEMO TO:          CLINT THOMPSON
                       AREA SUPERVISOR Las     Vegas

             FROM:             Debbie Beitzel
                       FEDERAL FIREARMS LICENSING CENTER

             DATE:     4/8/2020

            SUBJECT: FFL NUMBER: 9-88-06010 JA INDUSTRIES LLC
                    Trade name:


Federal Firearms License was received in the Federal Firearms Licensing Center. Required documentation as
reflected below was not included. Please obtain the requested additional documentation, as indicated and/or
have the applicable and appropriate corrections made as indicated. Please ensure all documents are included
with the applicable ATF Form 5700.14, Assignment and Report, and that any amendments/corrections are
clearly identified in item 11, ATF Officer’s Recommendation: Please return this original application to us
since we are no longer making copies of applications.



        •    New App., Type 07
        •    Please have the applicant initial any strikeouts or changes to this
             application.




                                                                                              ATF0991
ATF0992
ATF0993
ATF0994
ATF0995
ATF0996
ATF0997
                                          DEPARTMENT OF JUSTICE
                            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                              244 NEEDY ROAD
                                          MARTINSBURG, WV 25405



                                                                                                      901020
                                                                                                         5300
                                                                                                     4/8/2020
            MEMO TO:          CLINT THOMPSON
                       AREA SUPERVISOR Las     Vegas

             FROM:             Debbie Beitzel
                       FEDERAL FIREARMS LICENSING CENTER

             DATE:     4/8/2020

            SUBJECT: FFL NUMBER: 9-88-06010 JA INDUSTRIES LLC
                    Trade name:


Federal Firearms License was received in the Federal Firearms Licensing Center. Required documentation as
reflected below was not included. Please obtain the requested additional documentation, as indicated and/or
have the applicable and appropriate corrections made as indicated. Please ensure all documents are included
with the applicable ATF Form 5700.14, Assignment and Report, and that any amendments/corrections are
clearly identified in item 11, ATF Officer’s Recommendation: Please return this original application to us
since we are no longer making copies of applications.



        •    New App., Type 07
        •    Please have the applicant initial any strikeouts or changes to this
             application.




                                                                                              ATF0998
ATF0999
ATF1000
ATF1001
ATF1002
ATF1003
ATF1004
From:               Thompson, Clint R.
To:                 Beitzel, Debra L.
Cc:                 Han, Jonathan J.
Subject:            FW: Spartan Notification RE: 9-88-06010 Inspection Results
Date:               Monday, April 27, 2020 5:43:23 PM
Attachments:        JA Industries Inc Final App.pdf
                    9-88-06010 JA INDUSTRIES LLC.pdf




From: ATF Notifications
Sent: Monday, April 27, 2020 2:40 PM
To: Thompson, Clint R.
Subject: Spartan Notification RE: 9-88-06010 Inspection Results

*This is an automated email. Please do not reply.*

Action requested by Area Supervisor Clint Thompson in reference to JA INDUSTRIES LLC.


Inspection Information:


    Spartan Inspection Number: FAI-16250

    Area Supervisor: Clint Thompson

    Lead Industry Operations Investigator:

    Last Inspection Date: 4/22/2020

    Final Outcome: License Approved


        IOI Recommendation: Approve Application
    
        Area Supervisor Recommendation: Approve Application


        DIO Recommendation:

        DC Recommendation:


         DADIO Recommendation:


Action Type: Inspection Results  



Licensee/Permittee Information:

    Applicant: JA INDUSTRIES LLC

    RDS Key: 9-88-06010

During the inspection, Pablo Jimenez, Responsible Person (RP), made the following change on the application:




                                                                                                               ATF1005
Item #2 – The Licensee Name was changed to “JA Industries LLC.”
Item #3 – The Trade Name was deleted.
Item #8 – The Business Phone was added (702-861-7866)

The change was initialed and dated by Jimenez. The Federal Licensing System (FLS) should be updated to reflect the
change made on the application.


For further information or questions please contact:

Area Supervisor Clint Thompson
San Francisco Field Division
Las Vegas III (IO) Field Office




                                                                                                             ATF1006
From:              Han, Jonathan J.
To:
Subject:           Corrected app JA industries LLC
Date:              Monday, April 27, 2020 5:20:00 PM
Attachments:       image001.png
                   image002.jpg
                   JA Industries Inc Final App.pdf


Sorry boss,

I forgot to put this in..



Jonathan J. Han
Industry Operations Investigator
Bureau of Alcohol, Tobacco, Firearms and Explosives
San Francisco Field Division/ Las Vegas III Field Office
Office:
Cell:




                                                           ATF1007
                                          DEPARTMENT OF JUSTICE
                            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                              244 NEEDY ROAD
                                          MARTINSBURG, WV 25405



                                                                                                      901020
                                                                                                         5300
                                                                                                     4/8/2020
            MEMO TO:          CLINT THOMPSON
                       AREA SUPERVISOR Las     Vegas

             FROM:             Debbie Beitzel
                       FEDERAL FIREARMS LICENSING CENTER

             DATE:     4/8/2020

            SUBJECT: FFL NUMBER: 9-88-06010 JA INDUSTRIES LLC
                    Trade name:


Federal Firearms License was received in the Federal Firearms Licensing Center. Required documentation as
reflected below was not included. Please obtain the requested additional documentation, as indicated and/or
have the applicable and appropriate corrections made as indicated. Please ensure all documents are included
with the applicable ATF Form 5700.14, Assignment and Report, and that any amendments/corrections are
clearly identified in item 11, ATF Officer’s Recommendation: Please return this original application to us
since we are no longer making copies of applications.



        •    New App., Type 07
        •    Please have the applicant initial any strikeouts or changes to this
             application.




                                                                                              ATF1008
ATF1009
ATF1010
ATF1011
ATF1012
ATF1013
ATF1014
ATF1015
From:            Thompson, Clint R.
To:              Anderson, Melissa A.
Subject:         FW: Refrain from going to the office
Date:            Tuesday, July 27, 2021 6:30:49 PM




From: Thompson, Clint R.
Sent: Thursday, April 2, 2020 1:49 PM
To: SF-Las Vegas IO
Subject: RE: Refrain from going to the office

By the way, “mission critical” as it pertains to IO has been narrowly defined. We are only supposed
to have in person contact if there is a FFL burglary or explosives theft that requires us to respond or
if CE requests our assistance. Otherwise, please refrain from any field activity.

Thanks


From: Thompson, Clint R.
Sent: Thursday, April 02, 2020 1:42 PM
To: SF-Las Vegas IO
Subject: Refrain from going to the office

All,

I just spoke with ASAC Gorman and he has requested that we refrain from going to the office (both
Las Vegas and Reno) until further notice.

Thanks,

Clint Thompson
Bureau of Alcohol, Tobacco, Firearms and Explosives
Area Supervisor
Las Vegas III (Industry Operations)




                                                                                              ATF1016
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVERYTOWN FOR GUN SAFETY SUPPORT
FUND et al.,
                                                          No. 21 Civ. 0376 (PAE)
                        Plaintiffs,

            v.

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES et al.,

                         Defendants.


                             DECLARATION OF JONATHAN HAN

       I, Jonathan J. Han of the Bureau of Alcohol, Tobacco, Firearms and Explosives, hereby

declare the following pursuant to 28 U.S.C. § 1746:

       1.        I am an Industry Operations Investigator in the Las Vegas Field Office of the San

Francisco Field Division of the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”).

I have held this position since 2010. In this role, I am responsible for reviewing applications for

federal firearms licenses (“FFL”).

       2.        I make this declaration to provide further factual information regarding the

investigation I conducted in connection with the application of JA Industries LLC (“JA

Industries”) for an FFL, which I understand is at issue in the above-captioned lawsuit. I

understand that ATF has assembled certain documents relating to the agency’s consideration of

this application, on which I served as the primary investigator. This declaration provides further

factual information about the scope of my investigation which is not reflected in these

documents, and to explain certain information in those documents.




                                                                                                ATF1017
       3.      I make this declaration based on my own personal knowledge as well as a review

of documents relating to the investigation at issue.

       4.      JA Industries submitted its FFL application on March 30, 2021, and my review of

that application was guided by ATF’s Industry Operations Manual (Revised 2019), which

requires verifying the accuracy of the information provided on the application, ensuring the

application is for the proper type of license for the proposed business activity, ensuring the

applicant and all responsible persons 1 are qualified to obtain a federal firearms license,

determining if the applicant has a suitable premises from which to conduct business, and

determining the applicant’s ability to comply with Federal law and regulations, as well as State

and local laws and regulations.

       5.      As part of the investigation, I consulted with ATF’s Federal Licensing System

(“FLS”), which displayed a result showing a code of “PROCEED” for Pablo Jimenez, the owner

and sole responsible person of JA Industries, as entered by the agency’s Federal Licensing

Center on April 8, 2020. I am informed that, in order for the Licensing Center to indicate that we

can “proceed” to approve an application from a particular individual in this system, it must

review an FBI criminal history check in the National Instant Criminal Background Check

System (“NICS”), and find no such relevant history. I understand that FLS will show results of

the background checks for any responsible person associated with the application who has a

criminal history. Also, FLS will issue a “flag” if ATF Criminal Enforcement reports a pending




1
  A responsible person is defined as, “[i]n the case of a Corporation, Partnership, or Association,
any individual possessing, directly or indirectly, the power to direct or cause the direction of the
management, policies, and practices of the Corporation, Partnership, or Association, insofar as
they pertain to firearms.” See ATF Form 7 (5310.12).


                                                                                              ATF1018
investigation involving the applicant or its responsible persons to the Federal Licensing Center. 2

There was no such flag listed with respect to JA Industries.

       6.      In addition, my investigation included a review of materials relating to JA

Industries to determine whether the company had any owners other than Mr. Jimenez. This

review included a review of certain business-formation documents as well as my questioning of

Mr. Jimenez. My investigation did not uncover evidence of any other person having an

ownership interest in JA Industries.

       7.      I am currently, and was at the time of my investigation, aware of Mr. Jimenez’s

previous employment from 1990 to 2004 with Bryco Arms, which was operated by Bruce

Jennings, in the Los Angeles area. When I conducted a compliance inspection of Jimenez Arms

Inc. (Jimenez Arms), Mr. Jimenez’s previous FFL, in 2012, I did not identify any other

persons—including Mr. Jennings—who had ownership interests in the company or were

involved with the company’s firearms operations. 3 Similarly, in my evaluation of the FFL

application at issue in this lawsuit, I did not uncover any evidence that Mr. Jennings (or anyone

other than Mr. Jimenez) had an ownership interest in JA Industries or were involved in the

company’s firearms operations.



2
  I was not aware—until I was shown a communication from counsel for plaintiffs in this
action—that Jimenez Arms was listed in an affidavit by an ATF special agent as having sold a
firearm that was used in the commission of a criminal offense in Missouri. See Affidavit for
Criminal Complaint, ECF No. 2-1, at 11-13, United States v. Samuels, No. 2018-cr-00309 (W.D.
Mo. Oct. 1, 2018). It is my understanding that if Jimenez Arms had been involved or targeted by
ATF Criminal Enforcement for a law enforcement investigation, the local ATF area office
overseeing it (the Las Vegas Field Office) would have been notified of such an investigation and
any suspected or confirmed illegal firearms business activities. It is also my understanding that
the existence of any such law enforcement investigation into Jimenez Arms would have caused
FLS to flag the company’s license in its system.
3
  Based on ATF records, I understand that Mr. Jennings became prohibited from possessing
firearms, and thus from being a responsible person for an FFL in approximately 2000, before Mr.
Jimenez established a business in Nevada in 2005.


                                                                                             ATF1019
         8.     I was also aware that Jimenez Arms had been cited by ATF (pursuant to my

inspections) for violations of the Federal firearms regulations in 2012 and 2017. The violations

at issue were recordkeeping violations that did not meet the conditions for revocation

recommendations per ATF’s Firearms Administrative Action Policy at the time of the

inspections, as they were not “willful.” For this reason, these violations could not serve as a

basis for denying JA Industries’ FFL application.

         9.     My investigation also included an inspection of JA Industries. Typically, such

inspections take place in person, although telephone inspections are also allowed in special

circumstances at the approval of Director of Industry Operations or Area Supervisor. Due to the

outbreak of the COVID-19 pandemic, I received instructions from Area Supervisor Clint

Thompson on April 2, 2020, that all inspections would be completed by telephone until further

notice. I therefore conducted a telephone inspection of JA Industries—by interviewing Mr.

Jimenez over the telephone on April 22, 2020.

         I declare under penalty of perjury that the foregoing is true and correct.

Dated:          July 30, 2021
                Las Vegas, Nevada

                                                ______________________________
                                                 ______________________
                                                Jonathan
                                                     h J. Han
                                                Industry Operations Investigator
                                                Bureau of Alcohol, Tobacco, Firearms and
                                                       Explosives




                                                                                             ATF1020
                                                                               IO Manual
                                                                          (October 2019)
                  business have been met.

           (8)    The applicant sent or delivered a form, to be prescribed by the Attorney
                  General, to the chief law enforcement officer of the locality in which the
                  premises is located indicating that the applicant intends to apply for a
                  Federal firearms license.

           (9)    The applicant certifies that secure gun storage or safety devices will be
                  available at any place in which firearms are sold under the license to
                  persons who are not licensees.

                  Exception: In any case in which a secure gun storage or safety device is
                  temporarily unavailable because of theft, casualty loss, consumer sales,
                  backorders from a manufacturer, or any other similar reason beyond the
                  control of the licensee, the dealer shall not be considered to be in
                  violation of the requirement under this subparagraph to make available
                  such a device.

           (10)   The applicant has a premises from which it conducts its collecting subject
                  to license under the GCA or from which it intends to conduct such
                  collecting within a reasonable period of time if the applicant is applying as
                  a collector.

34.   CONDUCTING FAI

      a.   General Pre-Inspection Procedures

           (1)    Review the assignment, any special instructions and attachments noted in
                  Spartan and perform appropriate queries. Query FLS and Spartan to
                  determine if the applicant had or has any other licenses or permits. Be
                  alert for the applicant’s association with previous or current administrative
                  actions under other Federal firearms licenses. Any derogatory information
                  identified should be addressed with the area supervisor. Check for special
                  attention flags in FLS. The IOI must log into FLS to the view the special
                  attention flag since it is not visible if FLS is accessed using Spartan. For
                  querying FLS while using Spartan, see “Search FLS Using Spartan” and
                  “Using the N-Spect Lookback” to view N-Spect while in Spartan.

           (2)    Query N-Force or Spartan, as applicable, for any open or previous
                  Criminal Enforcement (CE) investigations involving the applicant. If there
                  is an open CE investigation, the IOI should contact the AS and case
                  agent prior to taking any further action on the application.

           (3)    Request information from the field division’s Crime Gun Intelligence
                  Center (CGIC), as necessary.

           (4)    Verify the FFLC has initiated FBI criminal history checks and NICS
                  checks on all responsible persons listed on the application. The IOI
                  cannot submit the assignment or make a final recommendation until the

                                            17

                                                                                         ATF1021
                                                                        IO Manual
                                                                   (October 2019)
           responsible persons have cleared an FFLC initiated FBI criminal history
           check and NICS check. Once the FBI checks are finalized, the FFLC
           examiner will update FLS to reflect that information in the clearance
           status field. The IOI must document the clearance date of the FBI
           criminal history conducted by the FFLC in Spartan.

           Note: OpenFox is DOJ’s portal for accessing National Law Enforcement
           Telecommunication Systems (NLETS) and National Crime Information
           Center (NCIC).

           If the applicant or location is a known security risk, contact the AS to
           determine the appropriate course of action.

b.   Spartan Pre-Inspection Procedures

     (1)   Review Assignment

           (a)    Review the ATF F 7 (5310.12) and required supporting
                  documentation for completeness, accuracy, and proper execution
                  and compare it to the information that was copied from FLS and
                  entered by the AS or IA (Investigative Analyst) in Spartan to ensure
                  everything matches. If needed, edit the information in Spartan, for
                  more information see Editing or Sending Work for In-Progress
                  Inspections.

                  It is suggested that the IOI save the attached ATF F 7 from Spartan
                  to their laptop for future use. This ensures the document is available
                  for review and amendments during the onsite interview with the
                  applicant even if the IOI is unable to access it in Spartan.

           (b)    Review special instructions noted in the assignment. The AS may
                  provide additional information or request specific tasks so IOIs
                  should always review them. Special Instructions can be accessed
                  from the Initial Assignment Overview Screen in Spartan.

           (c)    In accordance with 33 U.S.C. §1341, ATF F 5000.29, Environmental
                  Information and ATF F 5000.30, Supplemental Information on Water
                  Quality Considerations are required to be included with the ATF F 7
                  (5310.12) only for those applicants/licensees whose activity may
                  result in a discharge into navigable waters. The determination of
                  whether the forms are required is the responsibility of the applicant,
                  but may be verified by ATF during the application or compliance
                  inspection or other times. Not all applicants will need to submit the
                  forms. Generally, the forms will be required for manufacturers and
                  only if the activity may result in a discharge into navigable waters. If
                  applicable, the forms will be collected by field office investigators
                  during the inspection. The applicant may face consequences for
                  non-compliance. Once an applicant has provided these forms to
                  ATF, they must maintain current and valid forms with the ATF or risk

                                      18


                                                                                      ATF1022
